Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1215
                       Lower Tribunal No. 16-28388
                          ________________


                          Ramon Fernandez,
                                  Appellant,

                                     vs.

                         Mayra B. Fernandez,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Judith K.
Rubenstein, Senior Judge.

      Law Office of Laurence A. Wanshel, P.A., and Laurence A. Wanshel,
for appellant.

      O’Connor Law Firm, PLLC, and Sean P. O’Connor, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.